Citation Nr: 1021261	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  04-29 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to 
September 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the above claim.

In November 2004, the Veteran was afforded a video-conference 
hearing before a hearing officer at the RO and in June 2006, 
the Veteran was afforded a personal hearing before the 
undersigned.  Transcripts of the hearings are of record.  

The record reflects that the issue on appeal was denied by a 
January 2007 Board decision.  The Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2008, the Court granted a Joint 
Motion for Remand, vacated the January 2007 Board decision 
and remanded the matter to the Board for action consistent 
with the July 2008 Court order.

In December 2008, the Board remanded the matter in accordance 
with the July 2008 Court order.  The Board finds that it may 
proceed with review without prejudice.  Stegall v. West, 11 
Vet. App. 268 (1998).

Broadly construing the Veteran's contentions and given the 
findings of record, which include major depressive disorder, 
depression, panic disorder, anxiety disorder, and PTSD, the 
Board has recharacterized the Veteran's claim as stated on 
the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, an acquired 
psychiatric disorder is related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred as a result of 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that, affording the Veteran the benefit of the doubt, 
the evidence supports service connection for an acquired 
psychiatric disorder.  

As an initial matter, the Board notes that the RO stated on 
several occasions following the Board's December 2008 remand 
that the Veteran's claimed stressor regarding Camp Eagle 
receiving sniper fire was confirmed.  In a December 2009 
deferred rating decision, RO personnel were directed to 
prepare a PTSD memo showing that the Veteran's claimed 
stressor of being at Camp Eagle and receiving fire had been 
confirmed and he was to be scheduled for a VA psychiatric 
examination.  The examination request included a note 
instructing the examiner that the Veteran's claimed stressor 
had been confirmed.  This stressor, however, was not 
confirmed and the RO failed to complete necessary follow-up 
development in order to attempt to verify the Veteran's 
claimed stressors.  Nonetheless, although the Veteran's claim 
for PTSD cannot be granted in this case due to the absence of 
a verified stressor, the Board finds that service-connection 
for an acquired psychiatric disorder is warranted.  

The evidence of records shows that at separation, the Veteran 
complained of having depression and worry.  The physician 
summary stated that the Veteran's depression and worry was 
probably due to sleep apnea and being discharged from 
service.  The Veteran's psychiatric condition was noted as 
normal on examination.  

Service personnel records show that the Veteran received good 
reports showing "highest standards of loyalty, integrity, 
and personal behavior" prior to going to Bosnia.  After 
returning, on one occasion he received a poor report showing 
that he improperly secured a government weapon, returned 
early from deployment against orders, gave false official 
statement to a commissioned officer, made several 
insubordinate comments towards a commissioned officer, and 
communicated a threat on two occasions to abandon his 
assigned place of duty without proper relief from his chain 
of command.  He also underwent an Article 15 proceeding for 
falsely reporting that he turned in his weapon to an officer 
and he in fact did not, which was required upon returning 
from Bosnia.  

Following service, the Veteran received VA psychiatric 
treatment.  In October 2000, the Veteran underwent a 
psychological consultation during which he described seeing 
mass grave sites and being in an area of live fire while 
stationed in Bosnia.  He returned in April 1999 and divorced 
his wife of 16 years in June 1999, which he stated was a 
mutual decision.  Following a psychological examination, the 
Veteran was diagnosed as having major depressive episode, 
rule out PTSD.  The examiner stated that the Veteran would 
benefit from a PTSD evaluation and was referred to a PTSD 
clinic.  In January 2001, the Veteran underwent a VA PTSD 
assessment and was diagnosed as having PTSD and a nightmare 
disorder with cold sweats.  

In January 2003, the Veteran was afforded a VA examination.  
The examiner noted that the Veteran's duty during service was 
with the Military Police.  He worked in security from October 
1990 until 1994 when he worked with the U.S. Customs in 
Europe.  He had a high level of responsibility from 1997 to 
1999, when he was "in charge."  The Veteran reported that 
he had contact with mental health in Bosnia between March 
1999 and July 1999 and was prescribed sleeping pills.  His 
described stressors resembled those previously stated.  
Following a mental status examination, the Veteran was 
diagnosed as having alcohol abuse and depression, not 
otherwise specified.  The examiner specifically noted that 
the diagnostic criteria for PTSD were not met.  

In January 2006, the Veteran was afforded another VA 
examination.  There was no change in his described stressors 
as previously mentioned.  The examiner noted that the 
Veteran's psychiatric history was otherwise unremarkable 
until he was deployed to Bosnia.  The Veteran reported that 
he began having problems with sleep and nightmares following 
the described difficult experiences and was given medication 
from a psychiatrist on base, but no further treatment was 
provided.  The examiner also noted that the Veteran 
previously had done well in the military and had no 
difficulties moving up through the ranks.  However, following 
service, the Veteran had significant problems maintaining 
employment largely due to his difficulty getting along with 
others.  Following a mental status examination, the Veteran 
was diagnosed as having chronic PTSD.  The examiner noted 
that at the time of the examination, the Veteran was 
abstinent from alcohol, which was not the case during the 
previous VA examination.  The examiner also attributed the 
Veteran's PTSD diagnosis to his military experiences, 
specifically being fired upon by snipers and photographing 
mass graves.  

Pursuant to the Board remand, the Veteran underwent another 
VA examination in October 2009.  Following mental status 
examination, a review of the Veteran's stressors, and upon 
direction from the RO that the claimed stressor had been 
confirmed, the Veteran was diagnosed as having PTSD, which 
the examiner attributed to his experiences in Bosnia.  The 
Veteran was also diagnosed as having major depressive 
disorder, depression, panic disorder without agoraphobia, and 
anxiety disorder.  The examiner opined that these additional 
disorders were related to his PTSD.  

Correspondence of record and personal hearings contain 
statements from the Veteran describing having to photograph 
mass graves while in Bosnia for an army mission from January 
1999 to May 1999.  The Veteran also described many occasions 
of having to take shelter because of incoming enemy fire into 
the Eagle Base in Bosnia during the time period of Mary 1999 
to April 1999.  The Veteran claimed that he saw a 
psychiatrist a few weeks after seeing the mass graves while 
on Eagle Base as he began having trouble sleeping; however, 
these records were not obtained.  He described having trouble 
establishing and maintaining effective and wholesome 
relationships, being arrested twice for shoplifting, having 
panic attacks, and had conflicts with peers.  

Evidence in support of the Veteran's claim include statements 
from T.M. dated September 2004, who stated that she knew the 
Veteran for 10 years; and from D.M. and T.W. dated October 
2004, who stated that they knew the Veteran for 12 years and 
7 years, respectively.  They each stated that they received a 
call from the Veteran while he was in Bosnia around April 
1999 during which he described seeing mass graves somewhere 
around Sarajevo and that he was seeing a psychiatrist because 
he was having problems with what he saw.  


In a letter dated September 2002, Congressman Gene Taylor 
stated that his office assisted the Veteran on or about 
October 1999 in getting a humanitarian transfer from his duty 
assignment in Bosnia.

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set 
forth above, such a conclusion cannot be made in this case.  

The competent medical evidence of record shows that the 
Veteran was diagnosed with a psychiatric disorder, major 
depressive episode, within one year of separation.  In 
addition, the January 2006 and October 2009 VA examiners 
diagnosed the Veteran as having PTSD attributed to service 
and noted that the Veteran had major difficulties upon 
returning from Bosnia, which is supported by the Veteran's 
service personnel records, and inability to maintain 
employment after separation.  The October 2009 examiner also 
attributed other psychiatric diagnoses as related to the 
Veteran's PTSD, which, in turn, was related to service.  
Furthermore, the Veteran was noted at separation to have 
depression and trouble sleeping, which he asserts to have 
received treatment for during service.  Although the 
reviewing physician attributed these problems to sleep apnea 
and being discharged, VA examiners noted them as significant 
factors in their psychiatric diagnoses.  Finally, the 
Veteran's statements of having problems after seeing mass 
graves and receiving subsequent psychiatric care was 
supported by the statements of support of record and indicate 
the Veteran underwent significant stress following this 
event.  Although the record lacks evidence of inservice 
psychiatric treatment, the Veteran is competent to report 
such.  Buchanan, 451 F.3d at 1331.  In light of the evidence 
above, the Board finds that the evidence is deemed to be at 
least in relative equipoise.  Thus, service connection for an 
acquired psychiatric disorder is warranted.

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Thus, there is no prejudice to the 
Veteran in deciding his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for an acquired psychiatric disorder is 
granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


